DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 10/04/2021 which has been entered. Claims 1, 3-8, 10-15 and 17-20 have been amended. Claims 2, 9 and 16 have been cancelled. No Claims have been added. Claims 1, 3-8, 10-15 and 17-20 are still pending in this application, with Claims 1, 8 and 15 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 8, 12 and 15 are objected to because of the following informalities:  Claim 12 is described as Previously Presented when it is actually Currently Amended.  Appropriate correction is required.
Claims 8 and 15 state in part …select, by the cloud-based contact center, a specific carrier, from among a set of plural carriers, by which to connect the caller to a the cloud-based contact center based on a predetermined criteria specified… Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (2009/0086945 A1) in view of Konig et al (10,839,432 B1).
As per Claim 1, Buchanan teaches a method for implementing a carrier connect platform within a contact center (Figures 1 and 2 – Reference 200; Page 1, Paragraph [0013] – Page 2, Paragraph [0015]), the method comprising: receiving, by the contact center, an indication of an inbound communication from a customer (Figure 1 – Reference 110; Figure 5 – Reference 510; Page 1, Paragraph [0013]; Page 2, Paragraph [0021]).
Buchanan also teaches selecting, by the contact center, a specific carrier, from amongst a set of plural carriers, by which to connect the caller to the contact center based on a 300; Figure 4 – Reference 400; Figure 5 – Reference 540; Page 2, Paragraphs [0016], [0020] and [0022]); and connecting the communication to the contact center using the specific carrier (Figure 5 – Reference 550; Page 2, Paragraph [0022]).
Buchanan does not teach a carrier connect platform within a cloud-based contact center. . However, Konig teaches a carrier connect platform within a cloud-based contact center (Column 6, Lines 47-51; Column 11, Lines 9-17). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Buchanan with the method as taught by Konig to optimize the routing of communications between calling and called parties so that in an effort to prioritize the desired objective of a communication party (i.e. least cost routing).
As per Claims 5, 12 and 19, Buchanan teaches wherein the predetermined criteria are based at least in part on the cost per carrier from among of the set carriers available for selection (Cost: Page 1, Paragraph [0013]). 
 As per Claims 6, 13 and 20, Buchanan teaches wherein selecting the specific carrier is based at least in part on a specific number dialed by the caller (Page 2, Paragraph [0019]). (Note: In paragraph [0019], Buchanan describes caller profiles including a plurality of attributes which calling patterns. Buchanan indicates that these attributes can be learned over time and such learned calling patterns can be added to user preferences [i.e. selection of a specific carrier based at least in part on a specific number dialed by the caller])
As per Claim 8, the combination of Buchanan and Konig teaches a method as described in Claim 1. Konig also teaches a memory (Figures 7A and 7B– References 710 and 715; Column 25, Lines 19 – Column 26, Line 5), an automated call distribution subsystem (Figure 1 – 130; Column 6, Lines 61-65; Column 7, Lines 50-62), and a processor (Figure 7A – Reference 705; Column 25, Lines 19 – Column 26, Line 5).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Buchanan with the method and system as taught by Konig to optimize the routing of communications between calling and called parties so that in an effort to prioritize the desired objective of a communication party (i.e. least cost routing).
As per Claim 15, the combination of Buchanan and Konig teaches a method and system as described in Claims 1 and 8 above. Buchanan also teaches a non-transitory computer-readable medium comprising computer-readable instructions (Page 3, Paragraph [0026]). This is also taught by Konig (Column 10, Lines 37-49). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Buchanan with the method, system and non-transitory computer-readable medium as taught by Konig to optimize the routing of communications between calling and called parties so that in an effort to prioritize the desired objective of a communication party (i.e. least cost routing).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (2009/0086945 A1) in view of Konig et al (10,839,432 B1) as applied to Claims 1, 8 and 15 above, and further in view of Chin et al (2005/0271198 A1).
As per Claims 3, 10 and 17, the combination of Buchanan and Konig teaches the method, system and non-transitory computer readable medium of Claims 1, 8 and 15; but does not teach wherein selecting the carrier further comprises selecting a first carrier as the specific carrier 
However Chin teaches wherein selecting the carrier further comprises selecting a first carrier as the specific carrier when it is determined that the caller is from a first geographic region and selecting a second carrier as the specific carrier when it is determined that the caller is from a second geographic region (Page 2, Paragraph [0025]). (Note: USA location = AT&T, Australia = Telstra, and China = China Telecom)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Buchanan and Konig with the method, system and non-transitory computer readable medium as taught by Chin to optimize the routing of communications between calling and called parties so that in an effort to prioritize the desired objective of a communication party (i.e. least cost routing).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (2009/0086945 A1) in view of Konig et al (10,839,432 B1) as applied to Claims 1, 8 and 15 above, and further in view of Tysowski et al (2008/0126957 A1).
As per Claims 4, 11 and 18, the combination of Buchanan and Konig teaches the method system and non-transitory computer-readable medium of Claims 1, 8 and 15; but does not teach providing the customer with a customer interface through which the customer can modify the predetermined criteria. However, Tysowski teaches providing the customer with a customer interface through which the customer can modify the predetermined criteria (Page 1, Paragraphs [0016] and [0017]). 
.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (2009/0086945 A1) in view of Konig et al (10,839,432 B1) as applied to Claims 1, 8 and 15 above, and further in view of Fan et al (2013/0023235 A1).
As per Claims 7, 14 and 20, the combination of Buchanan and Konig teaches the method system and non-transitory computer-readable medium of Claims 1, 8 and 15; but does not teach wherein selecting the specific carrier is based at least in part on a specific communication medium chosen by the caller for the communication. However, Fan teaches wherein selecting the specific carrier is based at least in part on a specific communication medium chosen by the caller for the communication (Figure 8 – Reference 880; Page 5, Paragraph [0043]).
(Note: In paragraph [0043], Fan describes a multi-Sim manager that includes a list of all of the voice [i.e. first communication medium], data [i.e. second communication medium] and messaging services [i.e. third communication medium] a user is subscriber to [See Figure 8]. The user may select a specific provider [e.g. AT&T], opt for the cheapest carrier, or opt for the carrier offering the best quality)
(Note: In paragraphs [0013] and [0019], Buchanan describes the selection of a carrier based on quality, cost, network capabilities, and caller patterns. Incorporating the teachings of Fan [selecting the specific carrier is based at least in part on a specific communication medium 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Buchanan and Konig with the method, system and non-transitory computer-readable medium as taught by Fan to provide a communicating party the ability to select a communication carrier that best suits their particular communication priority [i.e. lowest cost/highest quality] at a particular time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Witzman et al (2015/0295788 A1), Wulkan et al (5,862,203), Rae (8,243,896 B1), Wilkinson et al (2011/0267985 A1), Edelhaus et al (8,223,951 B1), Silverman (6,263,057 B1), Peng et al (8,369,338 B1), Peng et al (8,447,279 B1), Brennan et al (7,076,047 B1), Graves et al (2003/0007621 A1) and Dumaine (2020/0336567 A1). Each of these describes system and methods to select telecommunication carriers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652